Citation Nr: 1521866	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to January 1943, and from February 1945 to June 1946.  He passed away in March 1996.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that held that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for the cause of the Veteran's death.  

2.  A January 2011 rating decision held that new and material evidence had not been received to reopen the final denial of service connection for the cause of the Veteran's death; the appellant did not submit a notice of disagreement for that decision, and it became final. 

3.  Evidence added to the record since the January 2011 rating decision does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 2011 rating decision that held that new and material evidence had not been received to reopen the final denial of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the January 2011 rating decision is not new and material, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is only required "to explain what 'new and material evidence means.'"  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In this case, notice was provided in a March 2012 letter. Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, post-service private medical records, affidavits and statements by the appellant.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The June 1999 rating decision noted that the cause of the Veteran's death was congestive heart failure secondary to chronic obstructive pulmonary disease and minimal pulmonary tuberculosis.  The rating decision explained that the evidence failed to show that the cause of the Veteran's death was related to military service, or that pulmonary tuberculosis was manifested to a compensable degree within three years of separation.  Although the Veteran had been a prisoner of war (POW), the cause of his death was not a presumptive disability for former POWs.  The only heart disorder on the list of presumptive disorders at that time was beri beri heart disease.  The appellant did not appeal that determination and it became final.  

The January 2011 rating decision determined that no new and material evidence had been submitted to reopen the service connection claim.  Evidence of record at that time included the Veteran's service treatment and personnel records, post-service private medical records, affidavits and statements by the appellant.  The appellant did not appeal the determination and it became final. 

Evidence received since the January 2011 rating decision includes a duplicate copy of the Veteran's certificate of death.  This evidence is not new.  

The evidence received since the January 2011 rating decision also includes a 1976 private hospital summary and a 1985 private medical report.  These records essentially duplicate medical evidence as to the Veteran's post-service health that were already of record.  Thus, they are not new.  

Moreover, the 1976 and 1985 medical records fail to show that the cause of the Veteran's death was related to active duty or may be so presumed.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the 1976 and 1985 medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

The evidence received since the January 2011 rating decision also includes a Philippine Army discharge, certificate of death from the Office of the Local Civil Registrar, church record, photocopy of the Veteran's picture and a medal, and a certificate to the Veteran for his service from President Clinton.  These records simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17.  Thus, they are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the January 2011 rating decision, the appellant offered additional written contentions in support of her claim.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the June 1999 and January 2011 rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

The Board has noted that the list of POW presumptive disorders has been amended to include atherosclerotic heart disease and hypertensive heart disease and their complications, to include myocardial infarction, congestive heart failure, and arrhythmia.  Although the Veteran was diagnosed as having congestive heart failure, it was reported to be secondary to COPD.  It was not a complication of atherosclerotic heart disease or hypertensive vascular disease, as is required in order to be considered to be a disorder which may be presumed to have been due to POW status.  

In sum, the evidence received raises no reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen a claim for entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


